Citation Nr: 0600621	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  91-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent residuals of coccidioidal granuloma, to include 
pleural and parenchymal scarring.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right thoracotomy scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran subsequently perfected an appeal.

In December 1990, the veteran testified before a Hearing 
Officer, and in February 1998, he testified before a Decision 
Review Officer sitting at the RO.  Transcripts of the 
hearings are associated with the claims folder and have been 
reviewed.  

In July 1992, October 1993, and February 2004, the Board 
remanded the claim for further development.  The case is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Prior to December 8, 1999, PFTs did not show FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
There was also no evidence of DLCO (SB) between 40 and 55 
percent predicted; or maximum oxygen consumption of 15 and 20 
ml/kg/min (with cardio respiratory limit).  

3.  On December 8, 1999 PFT, Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
was between 40 to 55 percent.  Similar results were shown on 
PFTs conducted in December 2001 and October 2003.

4.  The veteran's right thoracotomy scar is manifested by 
slight fibrotic changes and discomfort on palpation of the 
mid scar.  The well-healed scar is not disfiguring.  

5.  The veteran has not submitted evidence tending to show 
that his service-connected residuals of coccidioidal 
granuloma, and residuals of right thoracotomy scar require 
frequent hospitalization, are unusual, or cause marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  Prior to December 8, 1999, the criteria for an evaluation 
in excess of 30 percent for service-connected residuals of 
coccidioidal granuloma, to include for pleural and 
parenchymal scarring, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Codes 
6602, 6603, 6821 (1997); Diagnostic Codes 6602, 6603, 6835 
(2005).

2.  For the period from December 8, 1999, the criteria for a 
60 percent evaluation, and no more, for service-connected 
residuals of coccidioidal granuloma, to include for pleural 
and parenchymal scarring, are met.  U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Codes 
6602, 6603, 6821 (1997); Diagnostic Codes 6602, 6603, 6835 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of right thoracotomy scar have are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7804 (2003, 2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter essentially provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a June 
2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter contains a specific request that 
the veteran provide the RO with any evidence or information 
that pertains to his claim.  The veteran has not alleged that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the veteran 
after the first adjudication of the claim, the appellant has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains relevant medical evidence from the 
VA Medical Center in Tampa, the Social Security 
Administration, and private medical evidence from Humana 
Hospital - Brandon, and South Florida Baptist Hospital.  The 
veteran was afforded VA examinations in May 1990, May 1995, 
October 1995, January 1997, October 1998, and March 2002.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Factual Background

During service, in May 1965, the veteran underwent a sub-
segmental excision of a granuloma of the right lower lobe; 
pathology was consistent with coccidiomycosis.  At 
separation, the veteran's lungs and chest were regarded as 
normal, and a well-healed right thoracotomy scar was noted.  

According to an August 1986 private chest x ray report, there 
was evidence of linear opacities in the bases, presumed to be 
old inflammatory change.  No acute interval change was 
demonstrated.

According to a February 1987 private chest x-ray report, 
there was evidence of linear densities in the left lower lobe 
that may be chronic scarring or atelectatic change adjacent 
to the diaphragm and some old fibrotic scarring in the right 
lateral lung, but no evidence of acute cardiopulmonary 
disease.

According to a private chest x-ray report dated in December 
1989, there was evidence of parenchymal changes, most likely 
chronic, in nature.

On May 1990 VA examination, the veteran presented with 
complaints of pain around his right thoracic scar.  On 
examination, the scar on the right thoracic area was noted.  
The veteran's lungs were clear.  Chest x-rays showed 
parenchymal scarring at left lung base.  No active 
infiltrates or pleural effusions were identified.   

PFT results in May 1990 were as follows:  FEV-1 was 84 
percent predicted, and FEV-1/FVC was 96 percent (post-
dilator).  Spirometry revealed mild airflow limitation with a 
minimal bronchodilator response.  Lung volumes were normal.  
Impressions were: minimal obstructive lung disease with 
insignificant bronchodilator response; and elevated HbCO 
consistent with continued cigarette use.  

In a July 1990 rating decision, the RO granted service 
connection for right thoracotomy scar, assigning a 
noncompensable evaluation, effective from April 1990.  As 
noted above, the veteran appealed that decision.

According to a July 1990 private chest x-ray report, there 
was evidence of bi-basilar linear densities probably 
representing old fibrotic scars; otherwise normal x-ray.

During a May 1995 VA respiratory examination, the veteran 
that he coughed up white sputum every morning.  He denied 
hemoptysis.  He complained of pain around the his thoracotomy 
scar.  On examination, the veteran exhibited decreased breath 
sounds in the upper half and normal breath sounds in the 
bases.  Minimal crackles were present at the bases.  The scar 
over the right lung was irregular.  Chest x-rays showed some 
scarring and changes in the right lung, but no active 
pulmonary process was present.  

PFT conducted in May 1995 revealed the following results:  
FEV-1 was 75 percent predicted, and FEV-1/FVC ratio was 
97percent.  

On October 1995 VA examination, the veteran's pulmonary 
excursion was decreased on the left.  There was dullness to 
percussion and decreased breath sounds in the right base.  
The examiner noted the veteran's right thoracotomy scar and 
indicated that the veteran's scar resulted in limitation of 
motion due to pain, and fibrosis resulted from the 
thoracotomy.  PFT results were as follows:  FEV-1 of 75 
percent predicted, and FEV-1/FVC ratio of 79 percent.  The 
veteran's lung volumes were regarded as minimally decreased 
with residual volume of 83 percent.

In a June 1996 rating decision, the RO increased the 
evaluation for the thoracotomy scar to 10 percent, effective 
from October 1995, based on objective evidence of tenderness 
and pain.  Subsequently, the veteran filed a claim for a lung 
disability (pleural and parenchymal scarring), claimed as 
secondary to his right thoracotomy scar.  

In January 1997, the veteran underwent another VA 
examination.  He complained of having episodes of dyspnea on 
exertion and sporadic cough, which was usually nonproductive.  
On examination, the veteran had decreased breath sounds at 
both bases.  Chest x-rays showed bi-basilar fibrosis.  High 
resolution CT scan also showed pulmonary fibrotic pattern 
with scarring predominantly at the bases.  Impression was 
dyspnea.  There was evidence of restrictive lung disease.  

The record reveals that between May 1997 and June 1997, the 
veteran was admitted to the hospital multiple times for 
interstitial pneumonia and pulmonary fibrosis.  He was 
prescribed long term prednisone (over the next several 
months) for his severe pulmonary fibrosis.  

According to an October 1998 VA examination report, the 
veteran complained of continued dyspnea on minimal exertion 
without cough or fever.  He was using an inhaler.  On 
examination, there were decreased breath sounds in all lung 
fields without wheezes or crackles.  PFT results (post-
bronchodilator) were as follows:  FEV-1 was 65 percent 
predicted, and a ratio of 80 percent.   The low flow volume 
was consistent with minimal obstructive airway disease.  The 
examiner felt that the veteran's lung condition was not 
related to the coccidioidal granuloma excised in service.

In an April 1999 rating decision, the RO included the 
residuals of coccidioidal granuloma with the right 
thoracotomy scar claim, and increased the total evaluation to 
30 percent, effective from April 1990.  

PFT conducted on December 8, 1999 showed DLCO - SB of 50.8 
percent predicted.  Spirometry suggested a moderate 
restrictive ventilatory impairment.  Lung volumes were 
reduced revealing a mild restrictive ventilatory impairment.  
Diffusing capacity was severely reduced.  

On PFT conducted in May 2000, there was no significant change 
since the prior PFT.  Lung volumes were all reduced revealing 
moderate restrictive ventilatory impairment.  Diffusing 
capacity was moderately reduced.  Results were as follows:  
FEV-1 was 80.2 percent predicted, and FEV-1/FVC was 77 
percent.  DLCO (SB) was 58.1 percent predicted.  

PFT conducted in December 2001 showed:  FEV-1 of 56 percent 
predicted and DLCO (SB) of 45. 1 percent predicted.  
Spirometry suggested mild restrictive ventilatory impairment.  
Diffusing capacity was moderately reduced.  

In March 2002, the veteran underwent another VA respiratory 
examination.  The veteran reported that after service, he had 
no further respiratory problems until 1999 when he was 
diagnosed with nocardia.  He indicated that he was treated 
for a year and did not need further therapy.  On examination, 
the veteran's lungs were clear.  His right thoracotomy scar 
was noted as being well-healed and non-deforming.  The 
examiner stated that the veteran's lung disease and pleural 
and parenchymal scarring were likely related to his past 
coccidiomycosis infection.  

In March 2002, the veteran also underwent a VA scar 
examination.  On examination, the right thoracotomy scar was 
generally skin-colored, slightly fibrotic to palpation, and 
not disfiguring.  There was no significant adherence, 
ulceration, skin breakdown, elevation, depression, underlying 
tissue loss, inflammation, edema, or keloid formation.  There 
was slight objective evidence of discomfort shown on 
palpation of the mid-scar.  

Results of an October 2003 PFT were as follows:  FEV-1 of 
56.9 percent predicted, FEV-1/FVC of 72 percent, and DLCO 
(SB) of 55.3 percent.   

In October 2004, the veteran arrived to the hospital with 
shortness of breath.  He was diagnosed with community-
acquired pneumonia.  The physician also noted that the 
veteran's nonspecific interstitial pneumonitis (NSIP) was 
probably secondary to smoking.  

An infectious disease specialist had an opportunity to review 
the veteran's medical records and felt that the veteran most 
likely had CAP, as opposed to recurrent coccidiomycosis.  

In a June 2005 rating decision, the RO continued a 30 percent 
evaluation for residuals of coccidiomycosis, to include 
pleural and parenchymal scarring, and granted a separate 10 
percent evaluation for residuals of right thoracotomy scar, 
both evaluations effective from April 1990, the date of the 
initial claim.  


Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, and the veteran's 
contentions.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


Increased Evaluation Claim for Residuals of Coccidioidal 
Granuloma, to include Pleural and Parenchymal Scarring

The veteran's service-connected pulmonary disability is 
currently assigned a 30 percent evaluation, pursuant to 
Diagnostic Codes 6899-6821.  

During the pendency of the veteran's appeal, the criteria for 
rating respiratory disorders were amended, effective October 
7, 1996.  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a March 2002 SSOC, the veteran was provided notice of the 
amended regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The diagnostic criteria for coccidioidomycosis under 38 
C.F.R. § 4.97, Diagnostic Code 6821, in effect prior to 
October 7, 1996, were as follows:  Healed lesions which are 
nonsymptomatic are evaluated as noncompensable.  A 30 percent 
evaluation is assigned with localized pulmonary cavitation or 
localized dense and confluent lesions with occasional 
hemoptysis (otherwise nonsymptomatic) and not requiring 
treatment.  100 percent evaluation is assigned for initial 
infections with manifestations of toxemia or pulmonary 
cavitation, abscess or granuloma requiring rest or surgical 
therapy (pneumothorax, lobectomy or thoracoplasty).  Also, a 
100 percent evaluation is assigned with the progressive 
disseminated infection with demonstrable evidence of 
activity.  Postoperative coccidioidomycosis is to be rated on 
surgical residuals.  

Under the new diagnostic criteria for respiratory disorders 
effective October 7, 1996, coccidioidomycosis is to be rated 
pursuant to Diagnostic Code 6835.  See 38 C.F.R. § 4.97.  The 
general rating formula for mycotic lung diseases, including 
coccidioidomycosis, under Diagnostic Code 6835 is as follows:

When mycotic lung diseases are asymptomatic with healed and 
inactive mycotic lesions, then a noncompensable rating is 
assigned.  When there is chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough, then a 30 percent evaluation is assigned.  
When there is chronic pulmonary mycosis requiring suppressive 
therapy with no more than minimal symptoms such as occasional 
minor hemoptysis or productive cough, then a 50 percent 
evaluation is assigned.  When there is chronic pulmonary 
mycosis with persistent fever, weight loss, night sweats, or 
massive hemoptysis, then a 100 percent evaluation is 
assigned.  

The RO also considered the veteran's lung disease by analogy 
to bronchial asthma pursuant to Diagnostic Code 6602.  Prior 
to October 7, 1996, a 30 percent evaluation was warranted 
under Code 6602 for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent evaluation was assigned for 
pronounced bronchial asthma; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Code 6602.

Under the new criteria for Diagnostic Code 6602, effective 
October 7, 1996, a 30 percent evaluation is warranted for 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent evaluation is warranted for FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 less than 40 
percent predicted, or FEV- 1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).  

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted prior to December 8, 1999 under the 
criteria for coccidiomycosis pursuant to Diagnostic Codes 
6821 (former) and 6835 (revised).  The veteran's initial 
infection was contracted during service.  There is no 
evidence of an initial infection of coccidiomycosis with 
manifestations of toxemia or pulmonary cavitation, abscess or 
granuloma requiring rest or surgical therapy; no evidence of 
progressive disseminated infection with demonstrable evidence 
of activity; and no evidence of chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis.  Accordingly, a higher evaluation under the 
former Diagnostic Code 6821 is not warranted.

There is also no evidence of chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms, such as occasional minor hemoptysis or productive 
cough.  Thus, a higher evaluation under Diagnostic Code 6835 
(revised) is not warranted.  

The Board has also reviewed the numerous pulmonary function 
tests of record and finds that the veteran's FVC, FEV-1, and 
FEV-1/FVC values are at no point consistent with an 
evaluation higher than 30 percent under Diagnostic Code 6602.  
PFT prior to December1999 did not show FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The Board also finds that Diagnostic Code 6603 (pulmonary 
emphysema) is potentially applicable to the veteran's case.  

Under Diagnostic Code 6603 (prior to October 7, 1996), a 30 
percent evaluation required moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
findings of moderate emphysema.  A 60 percent evaluation 
required severe pulmonary emphysema, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, and ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent evaluation was 
warranted for pronounced pulmonary emphysema, which was 
intractable and totally incapacitating, with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion, and severity 
of emphysema confirmed by chest x-rays and pulmonary function 
tests.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1997).

Under the new criteria for Diagnostic Code 6603, a 30 percent 
evaluation is warranted if the following findings are 
demonstrated: FEV-1 of 56 to 70 percent predicted, or FEV- 
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted for: FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted if there is evidence of FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC (or forced 
expiratory volume in one second to forced vital capacity) 
less than 40 percent, or; DLCO (SB) (or diffusion capacity of 
the lung for carbon monoxide by the single breath method) 
less than 40 percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  

As discussed above, the veteran's PFT results do not reflect 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, which would warrant an evaluation in excess of 30 
percent.  Nevertheless, on December 8, 1999 PFT, diffusing 
capacity was severely reduced; DLCO (SB) was 50.8 percent 
predicted.  Subsequent PFTs conducted on December 2001 and 
October 2003 show similar DLCO (SB) results between 40 to 55 
percent.  Such findings are consistent with a 60 percent 
evaluation under Diagnostic Code 6603, beginning December 8, 
1999.

An evaluation greater than 60 percent is not warranted for 
the veteran's service-connected pulmonary disability under 
either the former or revised criteria pursuant to Diagnostic 
Code 6603, as there is no evidence of pronounced pulmonary 
impairment which is intractable and totally incapacitating.  
Further, the PFTs of record do not reflect FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC (or 
forced expiratory volume in one second to forced vital 
capacity) less than 40 percent, or; DLCO (SB) (or diffusion 
capacity of the lung for carbon monoxide by the single breath 
method) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

In sum, a 60 percent evaluation effective from December 8, 
1999 is warranted for the veteran's service-connected 
pulmonary disability.  


Residuals of Right Thoracotomy Scar

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  In a June 2005 SSOC, the RO 
advised the veteran of the amended criteria and he has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See 
Bernard, supra.

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence that a superficial scar is tender 
and painful on objective demonstration results in the 
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  This evaluation is the 
highest rating allowable pursuant to this Diagnostic Code.

Effective since August 30, 2002, evidence a superficial scar 
which is painful on examination warrants the grant of a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one that is not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2005).

On review, the veteran is currently in receipt of the maximum 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002, 2005).  Thus, an evaluation in excess of 10 
percent is not available under Diagnostic Code 7804, prior 
to, and since, August 30, 2002.

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent; former 7800 
(disfigurement of the head, face, or neck); former and 
revised Diagnostic Code 7805 (limitation of function of the 
part affected).  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2000, 2005).  Medical evidence of record does not 
demonstrate that the right thoracotomy scar is disfiguring 
and/or results in limitation of function or motion.  
Accordingly, these diagnostic codes are not for application.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a higher evaluation.  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected right thoracotomy 
scar been more than 10 percent disabling.  As such, a staged 
rating is not warranted.

As the preponderance of the evidence is against the veteran's 
increased evaluation claim for right thoracotomy scar, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected pulmonary 
disability and/or his thoracotomy scar, or that such 
disabilities cause marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96. 

ORDER

For the period prior to December 8, 1999, an evaluation in 
excess of 30 percent for service-connected residuals of 
coccidioidal granuloma, to include for pleural and 
parenchymal scarring, is denied.

For the period from December 8, 1999, a 60 percent 
evaluation, and no more, for service-connected residuals of 
coccidioidal granuloma, to include for pleural and 
parenchymal scarring is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for right thoracotomy scar is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


